DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1 limitations “establishing, by a signaling processing module …” and “receiving, by the media processing module …” (prong A-B) and claim 1 does not recite the structure which can perform claimed functionalities (prong C) and, therefore, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, IFW [0111] recites required structure (processors and memory) for non-specialized function “receiving” and properly invokes 112f. However, specialized function “establishing” requires disclosure of linking structure and algorithm. At best, disclosure discloses structure (IFW [0111] recites required structure of processors and memory); however, there is no algorithm (at least two steps) linked to claimed functionality of establishing. For example, applicant’s disclosure fig 6, [0056-65] discloses one step of ‘establishing …’ as ‘initiating a call request …’ (see IFW [57-58]) and even gives an example of initiating a SIP/RSTP call request and data information included that may be one of two required steps of an algorithm (see also claim 20 that claims ‘initiating …’ in place of ‘establishing …”). However, this single step is not an algorithm (at least two steps). Therefore, the specification is inadequate to support the limitation(s) interpreted under 112f. Furthermore, see related 112b rejection based on invocation of 112f below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1 (as exemplary), 10 and 19 recites ‘A multimedia data processing method, performed by a server, the method comprising: ….’ Similarly, claim 10 recites ‘A multimedia data processing apparatus, comprising: a memory storing computer program instructions; and a processor coupled to the memory and configured to execute the computer program instructions and perform: establishing … receiving ….’ Similarly, claim 19 recites  ‘A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: establishing …. receiving ….’
However, per claims 1, 10 and 19 and IFW specification (fig 4 see separate modules in separate nodes & fig 6, IFW [0092]; PGPub [0092]) claimed steps of (claim 1 as exemplary) ‘establishing …’ and ‘receiving, by a signaling processing module deployed on a edge computing device …” are not performed by the server, a single apparatus or at least one processor is/are instead performed as claimed by module on a (separate and different) edge/remote computing device. Therefore it is not clear the performed by a server, the method comprising: …’ that conflicts with limitation ‘receiving, by a signaling processing module deployed on a edge computing device ….” Appropriate correction is required. To overcome this rejection, applicant is encouraged to amend claims 1, 10 and 19 (claim 1 as exemplary) with substance equivalent to ‘A multimedia data processing method, performed by a plurality of processors executing instructions stored on a plurality of memories to perform method functions, the method comprising: ….’

Per Federal Register [Vol. 76, No 27, Weds. Feb 9, 2011] guidance, pg. 7167:

The following is a list of non-structural terms that may invoke § 112, ¶6/f: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." This list is not exhaustive and other non-structural terms may invoke § 112, ¶6/f.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “establishing, by a signaling processing module …” and “receiving, by the media processing module …” (prong A-B) and claim 1 does not recite the structure which can perform claimed functionalities (prong C) and, therefore, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, IFW [0111] recites required structure (processors and memory) for non-specialized function “receiving” and properly invokes 112f. However, specialized function “establishing” requires disclosure of linking structure and algorithm. At best, disclosure discloses structure (IFW [0111] recites required structure of processors and memory); however, there is no algorithm (at least two steps) linked to claimed functionality of establishing. For example, applicant’s disclosure fig 6, [0056-65] discloses one step of ‘establishing …’ as ‘initiating a call request …’ (see IFW [57-58]) one of two required steps of an algorithm (see also claim 20 that claims ‘initiating …’ in place of ‘establishing …”). However, this single step is not an algorithm (at least two steps). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Furthermore, see related 112a rejection above. To overcome this rejection, applicant is encouraged to amend claim 1 with substance equivalent to ‘A multimedia data processing method, performed by a plurality of processors executing instructions stored on a plurality of memories to perform method functions, the method comprising: ….’
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0215729 A1 to Oyman et al. (“Oyman”) in view of U.S. Patent Publication No. 2020/0220905 A1 to Park et al. (“Park”).  
As to claim 1, Oyman discloses a multimedia data processing method, performed by a server (Oyman: fig 1-13, [0004-76]: fig 1-2 … all or parts of the radio access network (RAN) nodes 111 implemented as one or more entities running on server(s) [0024] … RAN coupled to core network (CN) 120 [0046] … server(s) support communication services e.g. VoIP session, group communication sessions etc [0049] …), the method comprising:
establishing, by a signaling processing module deployed on a remote node (Oyman: fig 1-13, [0004-49]: fig 1 … UEs 101 may connect to IMS e.g. AS 130 using 3GPP access e.g. via RAN 110 and CN 120 (establishing, by a signaling processing module deployed on a remote node …) or using non-3GPP access e.g. via WLAN 106, Bluetooth, DECT/NG [0027] fig 2 … each of operator networks 202a-b include RAN 210a-b in multimedia telephony services for IMS (MTSI) architecture 200 … operator networks include various CSCP mechanisms … may include MFRP, MRFC, MGW and/or the like … operator networks may be same or similar to RAN 110 and CN 120 (i.e. remote node(s))  [0051-52] …), 
a session between a terminal device and a media processing module, and controlling the session (Oyman: fig 1-13, [0004-49]: fig 1-2 … P-CSCF 230 behaves like  SIP proxy server(s) … forwards SIP messages received from UE 101 to a SIP server e.g. S-CSCF 240 ( … controlling the session) [0052]  … S-CSCF 240 handles session states in network … S-CSCF (a media processing module) 240 behaves as proxy server and accepts requests and services them internally (a media processing module) or, possibly after translation, forwards them on … S-CSCF 240 behaves as a UA and may terminate and independently generate SIP transactions … S-CSCF 240 handles interactions with services platforms for support of services (a media processing module) [0054] … UEs 101 implement or operate client for multimedia telephony services for IMS (MTSI) supporting conversational speech, video, text over RTP [0028] … during creation of session, two endpoints UE 101a-b supposed to later exchange media packets, send each other SDP offer and response messages (see with [0027-28; 51-52; 54] - a session between a terminal device and a media processing module, and controlling the session) [0031] … ).
Oyman did not explicitly disclose receiving, by the media processing module deployed on an edge computing node after the session is established between the media processing module and the terminal device, multimedia data transmitted by the terminal device, and processing the multimedia data (emphasis added).   
Park discloses receiving, by the media processing module deployed on an edge computing node after the session is established between the media processing module and the terminal device, multimedia data transmitted by the terminal device, and processing the multimedia data (emphasis added) (Park: fig 1-10, [0070-101]: fig 3-4 … IMS server 403 may transmit request for activation of media processing function to the multi-access edge computing (MEC) host (… media processing module deployed on an edge computing node …) 404 and MEC host may activate media processing functions for first UE and second UE … IMS server 403 includes address of  media processing function to the multi-access edge computing (MEC) host in response to SIP invite or SIP option and/or final response sent to first and/or second UEs (… after the session is established between the media processing module and the terminal device …) [0098] … the first UE and second UE may transmit media packets to address of MEC host 404 received from the IMS server and MEC host may process media packets from UE and transfer media packets to opposite UE (receiving, by the media processing module deployed on an edge computing node … multimedia data transmitted by the terminal device, and processing the multimedia data) [0101]).
Oyman and Park  are analogous art because they are from the same field of endeavor with respect to IP multimedia subsystems (IMS).
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Park Into the method by Oyman. The suggestion/motivation would have been to provide MEC technology whereby a server located in a place close to user equipment processes data e.g. IMS data being transmitted and received between UEs (Park: [0003]).
As to claim 2, Oyman and Park disclose initiating a call request including information about a data reception address to the terminal device (Park: fig 1-10, [0070-101]: fig 3-4 … MEC discovery procedure e.g. URI discovery procedure (data reception address) may follow procedure defined by IMS Service provider and/or MEC service provider (initiating a call request including information about a data reception address to the terminal device) … first and second UE 311 312 may identify and include identified MEC availability information … and response message transferred to IMS Server [0077]);
receiving response information of the terminal device for the call request, the response information comprising information about a data transmission address (Park: fig 1-10, [0070-101]: fig 3-4 … first and second UE 311 312 may identify and include identified MEC availability information … and response message transferred to IMS Server [0077]);
transmitting the information about the data transmission address to the media processing module, and instructing the media processing module to receive the multimedia data according to the data reception address (Park: fig 1-10, [0070-101]: fig 3-4 … IMS server 403 may transmit request for activation (instructing) of media processing function to the multi-access edge computing (MEC) host (transmitting the information about the data transmission address to the media processing module, and instructing the media processing module to receive the multimedia data according to the data reception address) 404 and MEC host may activate media processing functions for first UE and second UE … IMS server 403 includes address of  media processing function to the multi-access edge computing (MEC) host in response to SIP invite or SIP option and/or final response sent to first and/or second UEs (transmitting the information about the data transmission address to the media processing module …) [0098] … the first UE and second UE may transmit media packets to address of MEC host 404 received from the IMS server and MEC host may process media packets from UE and transfer media packets to opposite UE  [0101]); and
transmitting session establishment information to the terminal device (Park: fig 1-10, [0070-101]: fig 3-4 … IMS server 403 includes address of  media processing function to the multi-access edge computing (MEC) host in response to SIP invite or SIP option and/or final response sent to first and/or second UEs (transmitting session establishment information to the terminal device) [0098] … the first UE and second UE may transmit media packets to address of MEC host 404 received from the IMS server and MEC host may process media packets from UE and transfer media packets to opposite UE [0101]).
For motivation, see rejection of claim 1.
As to claim 8, Oyman and Park disclose decoding the multimedia data to obtain decoded data (Oyman: fig 1-13, [0004-49; 124-133]: fig 7 … JBM denotes a buffer and any control, adaptation and media processing algorithm  … for example, decoder may be speech decoder … decoder may include error concealment and/or bad frame handing functionality [0129] …); and
performing computational analysis on the decoded data to convert the decoded data into structured multimedia data (Oyman: fig 1-13, [0004-49; 124-133]: fig 7 … adaption unit configured to shorten or extend output signal length according to requests by adaptation control logic to enable buffer delay adjustment in transparent manner (computational analysis on the decoded data to convert the decoded data into structured multimedia data)  … adaptation performed using frame based or sample based time scaling on decoder output signal during comfort noise periods only or during active speech and comfort noise (computational analysis on the decoded data to convert the decoded data into structured multimedia data) … may limit maximum scaling ratio … providing scaling window in which targeted time scale modifications performed improves situation in certain scenarios (computational analysis on the decoded data to convert the decoded data into structured multimedia data) [0132]).
For motivation, see rejection of claim 1.
As to claim 9, Oyman and Park disclose transmitting the structured multimedia data to the remote node (Oyman: fig 1-13, [0004-49; 124-133]: fig 7 … speech JBM used in MTSI supports source controlled rate operation and non-source controlled rate operation and is capable of receiving de-packetized frames out of order and present them in order for decoder consumption (transmitting the structured multimedia data) and is capable of handling clock drift between encoding and decoding end-points (to the remote node(s)) [0133]).
For motivation, see rejection of claim 1.
As to claim 10-11, see similar rejection to claims 1-2, respectively, where the apparatus is taught by the method.
As to claims 17-18, see similar rejection to claims 8-9, respectively.
As to claims 19-20, see similar rejection to claims 1-2, respectively, where the medium is taught by the method.
Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0215729 A1 to Oyman et al. (“Oyman”) in view of U.S. Patent Publication No. 2020/0220905 A1 to Park et al. (“Park”) and further in view of in view of U.S. Patent Publication No. 2017/0054770 A1 to Wells et al. (“Wells”).
As to claim 3, Oyman and Park disclose the method of claim 1.
For motivation, see rejection of claim 1.
Oyman did not explicitly disclose pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node, the forwarding policy including: forwarding multimedia data whose receiving port is within a preset range to the media processing module, the information about the data reception address including a target receiving port within the preset range (emphasis added).
Specifically, Oyman and Park disclose pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node (Park: fig 1-10, [0070-101]: fig 3-4 … UEs can use service of same MEC host e.g. if UEs located in same MEC coverage and/or cell … may transmit address  e.g. URL, IP address or port of activated media processing function of the MEC host to the first and second UEs (pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node … the information about the data reception address including a target receiving port) [0085]) and the use of RTP profiles (Oyman: [0062-63]).
Nonetheless, Oyman did not explicitly disclose pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node, the forwarding policy including: forwarding multimedia data whose receiving port is within a preset range to the media processing module, the information about the data reception address including a target receiving port within the preset range (emphasis added).
Wells discloses pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node (Wells: [0077; 92; 114-226]: MGCP (media gateway control protocol) assumes call control architecture where there is limited intelligence at the edge (endpoints, media gateways) (user plane function (UPF) entity deployed on the edge computing node) [0119] … MGCP uses SDP for specifying and negotiating media streams to be transmitted in a call session and real-time transport protocol (RTP) for framing of media streams [0119] … MGCP allows a call control device such as call agent take control of specific port on media gateway … media gateway (MG) (user plane function (UPF) entity) performs conversion of media signals between circuits and packets switched networks (see with [0119] - pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node) [0118] … RTP session established for the ports which form the session are negotiated (pre-configuring a forwarding policy) … using SDP in setup method and SIP … according to the specification, an  RTP port should be even and the RTCP port is the next higher odd port number (see with [0118-119] - pre-configuring a forwarding policy in a user plane function (UPF) entity deployed on the edge computing node) [0195]), 
the forwarding policy including: forwarding multimedia data whose receiving port is within a preset range to the media processing module, the information about the data reception address including a target receiving port within the preset range (emphasis added) (Wells: [0077; 92; 114-226]: … RTP session established for each multimedia stream and a session consists of IP address with a pair of ports for RTP and RTCP … the ports which form the session are negotiated (forwarding multimedia data whose receiving port is within a preset range to the media processing module, the information about the data reception address including a target receiving port within the preset range) … using SDP in setup method and SIP … according to the specification, an  RTP port should be even and the RTCP port is the next higher odd port number and RTP and RTSP typically use unprivileged UDP ports (1024 to 65536) (forwarding multimedia data whose receiving port is within a preset range to the media processing module, the information about the data reception address including a target receiving port within the preset range) but may use other transport protocols as well  [0195] … one of the design considerations of RTP was to carry a range of multimedia formats  and allow new formats without revising RTP standard … information required is provided through RTP profiles and payload format specification(s) (the forwarding policy including …) [0196]).
Oyman, Park and Wells are analogous art because they are from the same field of endeavor with respect to real-time protocol (RTP).
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wells Into the  and Park. The suggestion/motivation would have been to provide RTP specification that, according to the specification, an  RTP port should be even and the RTCP port is the next higher odd port number and RTP and RTSP typically use unprivileged UDP ports (1024 to 65536) (Wells: [0195]) and allow use of RTP profiles for each RTP stream and multiple RTP profiles offered (Oyman: [0061-62]).
As to claim 4, Oyman, Park and Wells disclose configuring a forwarding policy in a UPF entity deployed on the edge computing node, the forwarding policy including: forwarding multimedia data whose receiving port is the target receiving port to the media processing module (Park: fig 1-10, [0070-101]: fig 3-4 MEC discovery procedure performed in accordance with standard procedure defined in ETSI  (configuring a forwarding policy in a UPF entity deployed on the edge computing node, the forwarding policy including …) … identify MEC availability by performing MEC discovery procedure for  search for adjacent or connectable MEC host (configuring a forwarding policy in a UPF entity deployed on the edge computing node, the forwarding policy including …) [0077] … UEs can use service of same MEC host e.g. if UEs located in same MEC coverage and/or cell (configuring a forwarding policy in a UPF entity deployed on the edge computing node) … may transmit address  e.g. URL, IP address or port of activated media processing function of the MEC host to the first and second UEs (forwarding multimedia data whose receiving port is the target receiving port to the media processing module) [0085]).
For motivation, see rejection of claim 3.
As to claim 5, Oyman, Park and Wells disclose deleting the forwarding policy after the session is ended (Wells: fig 2-10, [0114-154; 440-448]: fig 2 … provider multimedia computing system 204 can access the provider display dashboard of controller 210 of business-logic-and-rules-and-provider-display through web browser in order to update the profile of provider (such as deleting the forwarding policy after the session is ended) [0444] …  MGCP packet is either command or response … DLCX (delete connection) and MDCX (modify connection) may be used by call agents to manage an RTP connection on a see with [00444] deleting the forwarding policy after the session is ended) [0128-129] … SIP is used in setting up and tearing down voice or video calls and modifications can involve changing addresses or ports, inviting more participants and adding or deleting media streams (see with [00444] deleting the forwarding policy after the session is ended) [0137]).
For motivation, see rejection of claim 3.
As to claim 6, see similar rejection to claim 3 where the method is taught by the method.
As to claim 7, Oyman, Park and Wells wherein controlling the session comprises: keeping the session and ending the session (Wells: fig 2-10, [0114-154; 440-448]: SIP is used in setting up (keeping) and tearing down (ending) voice or video calls and modifications can involve changing addresses or ports, inviting more participants and adding or deleting media streams  [0137]).
For motivation, see rejection of claim 3.
As to claims 12-16, see similar rejection to claims 3-7, respectively, where the apparatus is taught by the method.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20220038378 – Zhang
Aspects of the disclosure provide methods and apparatuses for service offloading. In some examples, a processing circuitry of an electronic device detects that received information associated with a service flow satisfies a preset rule, and generates an offloading strategy that uses a first network address in the received information associated with the service flow as an offloading address. Then, the processing circuitry offloads a first uplink data packet associated with the service flow from a terminal device to an edge network according to the offloading strategy in response to a destination address of the first uplink data packet matching the offloading address. Non-transitory computer-readable storage medium counterpart embodiments are also contemplated.
B] US 20210352042 – You
This application relates to the field of mobile communication, and in particular, to a method, an apparatus, and a system for selecting MEC node. The method includes: receiving a domain name request initiated by a terminal forwarded by the UPF, the domain name request comprising at least one of: a domain name, a destination address, or a protocol port information; obtaining a corresponding edge-application VIP 
C] US 20190379735 – Huang
This application discloses a method and an apparatus for multimedia communication. A session page is loaded by using a browser kernel integrated in a local client, and a script on the session page is executed by using the browser kernel, to perform the following operations: exchanging a control parameter with a peer client by using a signaling server; establishing a data channel between the local client and the peer client; collecting multimedia data and transmitting the multimedia data to the peer client through the data channel, so that the peer client plays the multimedia data by using a media stream parameter of the local client; and receiving, through the data channel, the multimedia data collected by the peer client, and playing the multimedia data on the session page according to a media stream parameter of the peer client. In this way, cross-client multimedia communication is implemented.
D] US 20220086218 – Sabella
The present disclosure is related to edge computing frameworks and systems, and in particular, to interworking between different edge computing technologies (ECTs). The present disclosure provides a flexible framework including an edge API service (edgeXapis) gateway (GW) enabling interoperable and secure communication among the multiple different ECTs via attestation, and supporting the connection between the multiple different ECTs. The edgeXapis GW also provides exposure to edge Apps of the full list of application programming interfaces (APIs) from each of the multiple different ECTs. The edgeXapis GW also provides interoperable edge service consumption from the multiple different ECTs, including APIs exposed from each of the multiple different ECTs to make different alternative transport protocols available to each other ECT for edge service consumption. Other embodiments may be described and/or claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JUNE SISON/Primary Examiner, Art Unit 2455